Citation Nr: 0927445	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
(originally claimed as gastroesophageal reflux disorder 
(GERD)). 

2.  Entitlement to service connection for a right knee 
disorder (originally claimed as right knee patellofemoral 
syndrome). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 


INTRODUCTION

The Veteran had active service from July 1997 to December 
1999 and March 2003 to February 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  By that rating acting, the RO, in part, 
denied service connection for GERD and right knee disorder 
(claimed as patellofemoral syndrome).  The Veteran timely 
appealed the RO's September 2004 rating action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has determined that the Veteran's claims for 
stomach and right knee disorders must be remanded for 
additional substantive development in compliance with 
applicable law relative to VA's duties to assist pursuant to 
the Veterans Claims Assistance Act (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The Veteran has a current diagnosis of GERD and right knee 
patellofemoral syndrome (with no objective findings).  (See, 
March and August 2004 reports, prepared by B. N. K., M. D. 
and VA fee basis examination report, respectively). 

Service treatment records (STRs) from the Veteran's initial 
period of military service (July 1997 to December 1999) 
reflect that in March 1999, the Veteran complained of having 
an upset stomach.  An assessment of sour stomach was entered.  
The Veteran was prescribed milk of magnesia.  
In mid and late July 1999, the Veteran was seen for a right 
knee strain secondary to overuse and soft tissue injury of 
the right knee, respectively.  On a Report of Medical 
History, dated in November 1999, the Veteran indicated that 
he had swollen or painful joints and a "trick" or locked 
knee.  He denied having cramps in his legs.  On an 
accompanying statement, the Veteran indicated that he had had 
"knee" problems since basic training.  He related that the 
right knee would pop when he performed stretching exercises 
before physical therapy.  The Veteran reported that sometimes 
the right knee would become stiff and rigid and that it hurt 
when he ran on it.  The examining physician stated that the 
Veteran had "unresolved" knee problems.  A December 1999 
service separation examination report reflects that the 
Veteran's abdomen and lower extremities were evaluated as 
"normal." 

A November 2001 Report of Medical Examination reflects that 
the Veteran's abdomen and lower extremities were evaluated as 
"normal."  The Veteran circled and initialed the statement 
"I AM IN GOOD HEALTH."  On undated DD Form 2796, Post- 
Deployment Health Assessment Report, the Veteran indicated 
that his health had become worse during deployment.  He 
indicated that during deployment, he had experienced 
vomiting, frequent indigestion and swollen, stiff and painful 
joints.  He reported, in part, that one of his health-related 
concerns was "acid reflux."  At the end of the examination, 
the examining physician did not recommend the Veteran for any 
further evaluation.  

On various statements submitted during the appeal, the 
Veteran has essentially argued that he has had stomach and 
right knee problems (originally claimed as GERD and right 
knee patellofemoral syndrome) since his initial and second 
periods of military service, respectively.  Applicable law 
and regulations state that VA will provide a medical 
examination or obtain a medical opinion where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
Court of Appeals for Veterans Claims (Court) clarified that 
the third prong of this criteria, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.

The Board finds the Veteran's statements and the medical 
evidence of record  satisfy the low threshold standard 
articulated in McLendon.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (Lay evidence is acceptable to 
prove symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons).  Thus, the Board finds that a VA 
examination(s) to determine the etiology of the Veteran's 
current stomach and right knee disorders is/are necessary.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will afford the Veteran 
the following comprehensive 
gastrointestinal and orthopedic 
examinations, as directed below, to be 
conducted by qualified physicians.  The 
following considerations will govern the 
examinations:

a.	The claims file, and a copy of 
this remand, will be made reviewed 
by the examiners, who must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.

b.	Each examiner must state the 
medical basis or bases for his or 
her opinion.  However, if the 
examiner cannot respond to the 
inquiry without resort to 
speculation, he or she should so 
state, and further state what 
specific information is lacking as 
to providing a non-speculative 
opinion. 

c.	The VA physician conducting the 
gastrointestinal examination must 
express an opinion as to whether any 
currently diagnosed stomach disorder 
is related to, or had its onset 
during, a period of military 
service; or if a peptic ulcer 
(gastric or duodenal) was manifested 
to a compensable degree within 
service discharge in December 1999 
or February 2004.

In formulating his or her opinion, 
the physician must comment on the 
significance, if any, of the 
following clinical evidence:  (i) 
clinical notations of sour stomach 
and "normal" abdomen in March and 
December 1999, respectively; (ii) DD 
Form 2796, Post-Deployment Health 
Assessment Report, reflecting that 
one of the health concerns reported 
by the Veteran was "acid reflux;" 
and (iii) November 2001 Report of 
Medical Examination, reflecting that 
the Veteran's abdomen was evaluated 
as "normal."  

d.  	The VA physician conducting the 
orthopedic examination must express 
an opinion as to whether any 
currently diagnosed right knee 
disorder is related to, or had its 
onset during, a period of military 
service; or if arthritis of the 
right knee was manifested to a 
compensable degree within a year of 
service discharge in December 1999 
or February 2004.  

In stating his or her opinion, the 
examiner must state the medical 
basis for any opinion expressed, 
including, but not limited to, 
clinical notations of:  (i) right 
knee strain secondary to overuse and 
soft tissue injury of the right knee 
in mid and late July 1999, 
respectively; (ii) A November 1999 
Report of Medical History, wherein 
the examining physician indicated 
that the Veteran had "unresolved" 
knee problems; (iii) December 1999 
service separation examination 
report, reflecting that the 
Veteran's lower extremities were 
evaluated as "normal;" and (iv) 
November 2001 Report of Medical 
Examination, reflecting that the 
Veteran's lower extremities were 
evaluated as "normal."  

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the 
RO/AMC should review the record and 
readjudicate the claims for service 
connection for GERD and right knee 
disorder (claimed as right knee 
patellofemoral syndrome).  In the event 
that an examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2 (2008).  If the benefits sought 
remain denied, the Veteran should be 
issued an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The purpose of this remand is to clarify the etiology of the 
Veteran's stomach and right knee disorders (originally 
claimed as GERD and right knee patellofemoral syndrome).  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examination(s), is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination(s) may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





